Per Curiam
Petitioner asks for a writ of mandate to require the respondent to hear his petition for writ of error coram nobis filed by him in the Morgan Circuit Court.
It is now shown to this court that said petition has been dismissed by respondent under §9-3302, Burns’ 1956 Replacement for the reason that the subject matter of the petition has been or might have been adjudicated in a prior proceedings for writ or error coram nobis. Therefore, the subject matter of the petition before us is now moot.
Petition dismissed.
Note. — Reported in 145 N. E. 2d 432.